DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 12/19/2019. The Examiner notes claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8 & 15
The claim states "…the third gear shifting portion is provided with gear axle holes corresponding to the first gear hole and the second gear hole."  It is unclear how multiple gear axle holes can correspond to the first and second gear hole as they correspond to each other. It appears that by the specification and the drawing that there is only one gear axle hole. For examining purposes, the limitation will be interpreted as "…the third gear shifting portion is provided with a gear axle hole[[s]] corresponding to the first gear hole and the second gear hole."
All dependent claims are similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casterlin et al. (US 638378 A), hereinafter Casterlin.
Regarding claim 1. Casterlin discloses an open-close device [Fig 1], comprising: a first member [Fig 1; the first B]; a second member [Fig 1, the second B], rotatably connected to the first member [Fig 1; both B's are connected at F]; a third member [Fig 1; the first A], rotatably connected to the first member [Fig 1; A is connected to B by E]; and a fourth member [Fig 1; the second A], rotatably connected to the second member and rotatably connected to the third member [Fig 1; Col1:Line32-33; A is connected to B by E and is also connected to the other A by another bolt]; wherein the open-close device comprises: an angle adjusting device [Fig 1 & 3; D, E, & H form an angle adjusting device] which is provided at a joint between the third member and the first member [Fig 1], for adjusting the bending angle of the third member with respect to the first member [Fig 1; changing E to a different D will adjust the bend angle of A to B].

Regarding claim 2. Casterlin discloses the open-close device according to claim 1, wherein the first member successively comprises a first clamping portion [Fig 1; I], a first rotating portion [Fig 1; the portion of B around F] and a first gear shifting portion [Fig 1; the portion of B around H]; the second member successively comprises a second clamping portion [Fig 1; the portion of B with J and L] disposed opposite to the first clamping portion [Fig 1]; a second rotating portion [Fig 1] which is rotatably connected to the first rotating portion by a first axle pin [Fig 1; The bolt or pivot pin at F]; and a second gear shifting portion disposed opposite to the first gear shifting portion [Fig 1].

Regarding claim 3. Casterlin discloses the open-close device according to claim 1, wherein the third member successively comprises a first handheld portion [Fig 1; A has a handle portion on the opposite side from B], a third gear shifting portion [Fig 1; the set of D's] and a third rotating portion [Fig 1; Col2:Line32-33]; the fourth member successively comprises a second handheld portion [Fig 1; the other A has a handle portion on the opposite side from B] disposed opposite to the first handheld portion [Fig 1]; a fourth gear shifting portion [Fig 1; the other set of D's] disposed opposite to the third gear shifting portion [Fig 1]; and a fourth rotating portion [Fig 1; Col2:line32-33] which is rotatably connected to the third rotating portion [Fig 1] by a second axle pin [Fig 1; the bolt connecting both A's].

Regarding claim 4. Casterlin discloses the open-close device according to claim 1, further comprising: a third axle pin [E] provided at a joint between the fourth member and the second member [Fig 1].

Regarding claim 6. Casterlin discloses the open-close device according to claim 1, further comprising: another angle adjusting device which is provided at the joint between the fourth member and the second member [Fig 1; there are two sets of D, E, & F for both connection portions of A to B], for adjusting the bending angle of the fourth member with respect to the second member [Fig 1; changing E to a different D will adjust the bend angle of A to B].

Regarding claim 20. Casterlin discloses the open-close device according to claim 1, wherein the open-close device comprises, but not limited to, scissors or pliers [Does not further limit claim 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7-12, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casterlin et al. (US 638378 A) in view of Gamba et al. (FR 2786119 A1), hereinafter Gamba.

Regarding claim 5. Casterlin discloses the open-close device according to claim 4, wherein the angle adjusting device comprises a first gear shifting portion [Fig 1; the portion of B with H] and a third gear shifting portion [Fig 1; the portion of A with D]; the first gear shifting portion comprises a first clamping plate [Fig 1; B around H is a plate]…
Casterlin does not teach and a second clamping plate; a clamping plate gap is formed between the first clamping plate and the second clamping plate; the third gear shifting portion is inserted to the clamping plate gap.
However Gamba teaches another open-close device with an angle adjusting device between two members; wherein the angle adjusting device comprises a first gear shifting portion [Fig 1 & 4-5; the portions of 2 around 14A-14B] and a third gear shifting portion [Fig 1; the portions of 6 around 7]; the first gear shifting portion comprises a first clamping plate [13B] and a second clamping plate [13A]; a clamping plate gap [Fig 4-5; the space between 13A & 13B ] is formed between the first clamping plate and the second clamping plate [Fig 4-5]; the third gear shifting portion is inserted to the clamping plate gap [Fig 1 & 4-5; 6 is inserted between 13A & 13B].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the angle adjustment device as disclosed by Casterlin with the angle adjustment device that includes and a second clamping plate; a clamping plate gap is formed between the first clamping plate and the second clamping plate; the third gear shifting portion is inserted to the clamping plate gap as disclosed by Gamba as a simple substitution of a known element to produce predictable result of a rapid adjusting angle adjustment device that does not require the user to unbolt or unpin the axle pin of the angle adjustment device and then re-fasten the bolt/pin to a different hole [Gamba:  ¶4 of the description]. 

Regarding claim 7. Claim(s) 7 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 6.  The differences are addressed below:  
Both angle adjusting devices of Casterlin and be replaced with the angle adjusting device of Gamba.
Claim(s) 7 is/are therefore rejected for the same reasons set forth for claim(s) 7.

Regarding claim 8. Casterlin as modified teaches the open-close device according to claim 5, wherein the first clamping plate is provided with: a first gear slot [Gamba:  Fig 4-5; 19] recessed into an outer surface of the first clamping plate [Gamba:  Fig 1 & 4-5; 19 is the equivalent to a recessed slot as it slides along the first clamping plate during use, retaining the spring (18) while preventing it from getting snagged or caught if it was sliding on a surface of the clamping plate]; two or more first gear holes [Gamba:  Fig 1 & 4-5; 15B] penetrating through the bottom of the first gear slot [Gamba:  Fig 1 & 4-5]; and at least one first communicating hole penetrating through the bottom of the first gear slot to communicate the two or more first gear holes [Gamba:  Fig 1; 16B]; the second clamping plate is provided with: a second gear slot [Gamba:  14A] recessed into an outer surface of the second clamping plate; two or more second gear holes penetrating through the bottom of the second gear slot, each second gear hole respectively corresponding to one first gear hole; and at least one second communicating hole penetrating through the bottom of the second gear slot to communicate the two or more second gear holes [Gamba:  Fig 1 & 4-5; the second clamping plate has the same structure as the first but all the of parts end with a B (i.e. 15B & 16B)], wherein the third gear shifting portion is provided with a gear axle hole [Gamba:  Fig 7] corresponding to the first gear hole and the second gear hole [Gamba:  Fig 4-5].

Regarding claim 9. Casterlin as modified teaches the open-close device according to claim 8, wherein the angle adjusting device further comprises: a gear shaft [Gamba:  17], successively inserted into the second gear hole, the gear axle hole and the first gear hole [Gamba:  Fig 1 & 4-5]; and a press key fixedly connected to the gear shaft [Gamba:  25].

Regarding claim 10. Casterlin as modified teaches the open-close device according to claim 9, wherein the gear shaft comprises: a gear shaft lever [Gamba:  22-23 form a gear shaft lever]; a gear shaft base [Gamba:  21] provided at one end of the gear shaft lever [Gamba:  Fig 4-6], corresponding to the second gear slot [Gamba:  Fig 4-5]; and a gear shaft threaded groove [Gamba:  Fig 10; 31] recessed into the surface of the other end of the gear shaft lever [Gamba:  Fig 10]; the press key comprises: a press plate [Gamba:  Fig 10; the top of 25 above 30 is the press plate] corresponding to the first gear slot [Gamba:  Fig 4-5]; and a press screw [Gamba:  Fig 10; 30] protruding from the surface of the press plate, and in threaded connection to the gear shaft threaded groove [Gamba:  Fig 10].

Regarding claim 11. Casterlin as modified teaches the open-close device according to claim 10, wherein a width of the gear shaft lever is greater than that of the first communicating hole [Fig 4-6; 22 is greater than 16B]; and less than that of the second communicating hole [Gamba:  Fig 5; 22-23 is less than 16A]; a width of the press screw is less than that of the first communicating hole [Gamba:  Fig 4-5; 25 fits within 19].

Regarding claim 12. Casterlin as modified teaches the open-close device according to claim 10, wherein the angle adjusting device further comprises: a compression spring [Gamba:  18], one end of which is tangent to a bottom surface of the first gear slot [Gamba:  Fig 4-5], and the other end of which is tangent to a surface of the press plate [Gamba:  Fig 4-5].

Regarding claim 15. Claim(s) 15 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 8. Claim(s) 15 is/are therefore rejected for the same reasons set forth for claim(s) 8.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casterlin et al. in view of Gamba further in view of Putsch (US 5461951 A), hereinafter Putsch.

Regarding claim 13. Casterlin as modified teaches the open-close device according to claim 10, but does not teach wherein the angle adjusting device further comprises: an elastic sheet, one end of which is fixedly connected to the third member, and the other end of which is attached to the surface of the gear shaft base, or fixedly connected to the gear shaft base.
However Putsch teaches another open-close device with an angle adjusting device between two members; wherein the angle adjusting device further comprises: an elastic sheet [23], one end of which is fixedly connected to the third member [Fig 2, 4, & 7; one end of 23 is fixed to 3 by 26], and the other end of which is attached to the surface of the gear shaft base or fixedly connected to the gear shaft base [Fig 2, 4, & 7].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spring as disclosed by Casterlin as modified with the spring as disclosed by Putsch as a simple substitution of a known element to produce predictable result of biasing the gear shaft into a locking position [Putsch:  Col5:line41-45]. 

Regarding claim 14. Casterlin as modified teaches the open-close device according to claim 13, wherein the elastic sheet comprises: an elastic sheet fixed portion fixedly connected to the first handheld portion by rivets [Putsch:  Fig 2, 4, & 7; Col5:lin61-63; 23 is fixed by 26 which can be substituted for a rivets] ; an elastic sheet pressure portion tangent to the surface of the gear shaft base [Putsch:  Fig 4 & 7; the end of 23 over 25 is tangent to 25]; and an elastic sheet bending portion [Putsch:  Fig 4; a middle portion between the two ends of 23 is bent (i.e. elastic sheet bending portion)], one end of which is connected to the elastic sheet fixed portion [Putsch: Fig 2], and the other end of which is connected to the elastic sheet pressure portion [Putsch:  Fig 2].

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casterlin et al. in view of Gamba further in view of Engel et al. (US 10421178 B2), hereinafter Engel.

Regarding claim 16. Casterlin as modified teaches the open-close device according to claim 15, wherein the angle adjusting device further comprises: a gear shaft [Gamba:  17] successively inserted into the fourth gear hole, the gear shaft hole and the third gear hole [Gamba:  Fig 4-5]; but does not teach and a rotating key fixedly connected to the gear shaft. 
However Engel teaches a rotating key [310] fixedly connected to the gear shaft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the actuating mechanism as disclosed by Casterlin as modified with the actuating mechanism as disclosed by Engel as a simple substitution of a known element to produce predictable result of actuating the angle adjusting mechanism through rotation [Engel:  Col4:line 31-42]. 

Regarding claim 17. Casterlin as modified teaches the open-close device according to claim 16, wherein the gear shaft comprises: a gear shaft lever [Gamba:  Fig 4-5]; a gear shaft base provided at one end of the gear shaft lever and attached to the outer surface of the second clamping plate [Gamba:  Fig 4-5]; and a rotating key mounting slot recessed into the surface of the other end of the gear shaft lever [Engel:  Fig 2]; the rotating key comprises: a knob attached to the outer surface of the first clamping plate; and a rotating key mounting stem fixedly mounted into the rotating key mounting slot [Engel:  Fig 2].

Allowable Subject Matter
Regarding claim 18-19. Claim 18-19 objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723